Taliaferro, J.
The plaintiffs sue on a promissory note for the sum of $1635, with legal interest from the fourteenth June, 1866. The note was drawn hy Houghton to the order of Ingraham and hy him indorsed, and expresses on its face that it was for value received. The defense is want of consideration. Judgment was rendered in solido against the defendants as prayed for, and they have appealed.
There is no error in the judgment. It was for defendants to show want of consideration. This they have not offered to do, no evidence whatever haying heen introduced fry them. 1 An. 325.
It is therefore ordered, adjudged and decreed that the judgment of the lower court he affirmed with costs. It is further Ordered that the plaintiff recover from the defendants ten per cent, on the amount of the judgment as damages for a frivolous appeal.
Rehearing refused.